1                                                           JS-6
2
3
4
5
6
7
8
9                      UNITED STATES DISTRICT COURT
10                    CENTRAL DISTRICT OF CALIFORNIA
11
12   DONNA DUGO, an individual,            Case No.: 8:17-cv-2102-CJC-JDE

13   Plaintiff,
14
     v.                                      ORDER DISMISSAL WITH
15                                           PREJUDICE
16   TUSTIN RANCH TIRE & AUTO, a
     business of unknown form; HENRY
17   KUMAGAI and JUDY KUMAGAI,
18   Trustee of the Kumagai Family Trust
     dated 5/11/2010; and DOES 1-10,
19   inclusive,
20
                    Defendants.
21
22
23
24
25
26
27
28
                              ORDER DISMISSAL WITH
                                   PREJUDICE
1          After consideration of the Joint Stipulation for Dismissal of the entire action
2    with Prejudice filed by Plaintiff Donna Dugo (“Plaintiff”) and Henry Kumagai,
3    Judy Kumagai and Tustin Ranch Tire And Auto (“Defendants”), the Court hereby
4    enters a dismissal with prejudice of Plaintiff’s Complaint in the above-entitled
5    action, in its entirety. Each party shall bear his or its own costs and attorneys’ fees.
6          IT IS SO ORDERED.
7
     DATED: 2/14/2019
8
9
                                      CORMAC J. CARNEY
10                                    UNITED STATES DISTRICT COURT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           1
                                  ORDER DISMISSAL WITH
                                       PREJUDICE
